Citation Nr: 1202298	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2010.  A copy of the transcript was reviewed and associated with the claims file.

The Veteran's claim was remanded by the Board in October 2010 for additional development.  The requested development having been completed, the matter again is before the Board.

When the claim was first before the Board, the Veteran was rated as noncompensable for his left knee disability.  Following the Board's October 2010 remand, an October 2011 rating decision assigned a compensable rating of 10 percent for the Veteran's left knee disability, effective November 1, 2005.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Audiometric examinations correspond to no greater than a level I hearing loss for the right ear and a level IV hearing loss for the left ear.

2.  The Veteran's left knee disability is manifested by pain, limited motion, popping, subjective giving way, subjective locking, and decreased endurance, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's hearing loss and left knee disabilities do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2011).

2.  The criteria for a disability rating greater than 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5010 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in April 2005 that satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  While the April 2005 letter did not explain to the Veteran how disability ratings and effective dates are determined, the Veteran received such an explanation in a May 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the Board acknowledges that the May 2006 letter explicitly covered the issue of a hernia condition, the letter nonetheless apprised the Veteran as to the general principles of how disability ratings and effective dates are determined.

Moreover, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating for the various claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and TRICARE medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With respect to the left knee claim, the RO provided the Veteran appropriate QTC or VA examinations in May 2005 and December 2010.  The examination reports are thorough and supported by VA outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the hearing loss claim, the RO provided the Veteran appropriate QTC or VA audiological examinations in April 2005 and November 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for the condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorder.  The examiners specifically noted qualifications of a Doctor of Audiology and an M.D.  See Barr, 21 Vet. App. at 312.

In that regard, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his November 2010 VA examination.  Furthermore, the Board notes that the November 2010 VA examination report discussed the Veteran's claim that his current predominant symptom was difficulty understanding speech.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the November 2010 examiner discussed the functional effects of the Veteran's hearing problems in the examination report.  Moreover, the Veteran in multiple statements and during his July 2010 Board hearing has extensively discussed the functional effects caused by his hearing problems.  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Veteran's claims are ripe for appellate disposition.

Based on the November 2010 and December 2010 VA examination reports and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Hearing Loss

The Veteran alleges that the RO erroneously failed to assign him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran underwent a QTC audiological examination in April 2005.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
30
65
LEFT
35
35
35
40
80

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 98 percent for each ear.  The average of the pure tones between 1000-4000 Hz was 32.5 for the right ear and 47.5 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

Following the October 2010 Board remand, the Veteran underwent a VA audiological examination in November 2010.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
70
LEFT
35
40
40
50
85

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent for the right ear and 80 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 37 for the right ear and 54 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and IV for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, there is no evidence of a change in the Veteran's hearing since the November 2010 examination and, therefore, nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level at any point since service connection was granted.  Staged ratings, therefore, are inapplicable here.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the VA examinations, entitlement to a compensable rating is denied.

Left Knee

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson, 12 Vet. App. at 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left knee disability is rated under DC 5010 for arthritis due to trauma, substantiated by x-ray findings, and will be rated on limitation of motion of affected parts as degenerative arthritis.  The Veteran contends that his current 10 percent rating does not adequately compensate him for his left knee disability.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The Veteran's service treatment records include reports of left knee problems due to overcompensating for meniscal surgery to the right knee.  Prior to his separation from service, the Veteran was afforded a QTC examination in May 2005.  At that time, the Veteran reported problems since July 2001.  Currently the left knee ached constantly, for which he took Motrin.  There was pain with standing, climbing hills and stairs, and inhibition of running, jumping, and marching.  On examination, ligament testing of the left knee was normal.  The Veteran had full range of motion of the left knee from 0 to 140 degrees without pain.  The examiner noted that the left knee was not limited by pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  The examiner indicated that there was no current diagnosis of the left knee.

After service, a June 2006 record noted a history of knee pain, but no musculoskeletal symptoms at the time.  November 2006 x-rays showed diffuse chondrocalcinosis involving the left meniscus, but no osteoarthritic changes.  In November 2006 the Veteran reported bilateral knee pain that was worse with walking, prolonged sitting, or climbing stairs.  He felt that the knee joint felt loose, but denied locking or instability.  On examination, there was tenderness to palpation of the left knee, but no instability on testing.  No knee weakness was observed and the Veteran had a normal gait.  Another November 2006 treatment record noted that left knee pain was elicited by motion.  

A May 2010 x-ray of the left knee showed mild to moderate degenerative arthritis.  During physical examination that month, the Veteran had mild patellar crepitus, tenderness to palpation, mild crepitus on motion, normal motion but with noted pain.  Ligament testing was normal.  There was no weakness of the left knee observed.  In June 2010, at the time of a left knee steroid injection, the Veteran had normal movement of the left knee, with normal balance, gait, and stance.  Later in June 2010, the Veteran reported improvement in his left knee since the previous steroid injection.  

The Veteran was afforded a VA examination in December 2010.  The examiner noted review of the claims file.  The examiner discussed the previous May 2005 QTC examination.  The Veteran reported left knee pain that increased with climbing stairs.  He took Motrin twice a week and did stretching exercises, as well as using ice.  There was stiffness and popping in the left knee.  He denied locking, but stated that it had given way a couple of times in the past.  He occasionally used a sleeve for the left knee, but not a cane or crutches.  He denied fatigue, but reported left knee weakness, decreased endurance, and an inability to run.  On examination, there was no swelling, but there was patellar and joint line tenderness.  Extension was to negative 5 degrees and flexion was to 100 degrees, with pain from 80 to 100 degrees.  There was noted pain following repetitive motion and moderate crepitus.  Ligament testing was negative and there was no joint laxity.  Muscle strength was 5 out of 5 in all muscle groups.  Reflex and sensory examinations were normal.  X-rays showed chondrocalcinosis without acute osseous abnormality and mild narrowing of the medial compartment of the left knee.  The examiner's diagnosis was degenerative arthritis of the left knee with chondrocalcinosis of the left medial and lateral menisci.

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's left knee disability.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Although the Veteran claims that he is entitled to a higher rating due to subjective complaints of chronic left knee pain, as discussed above, the results of the above medical examinations indicate, at most, pain on motion with noted onset at 80 degrees of flexion.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less a 20 percent rating is not applicable under DC 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more a separate or higher rating under DC 5261 is not warranted.  Id.  Given the foregoing, a higher rating also is not warranted under DC 5010 or 5003.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

In this case, complaints of painful motion are consistent throughout past medical records and the Board also notes inconsistent reports of instability and giving way of the left knee.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms he experiences, such as giving out of the knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the more persuasive and probative evidence to be the manifestations and symptoms actually found by multiple health care specialists during the course of examination throughout the appellate time period.  As noted above, evaluation of the Veteran's left knee has consistently been negative for any ligament abnormality or laxity of the left knee.  Several of these findings were made contemporaneous to the Veteran's reports of giving out of the left knee, thus the findings contemplated the Veteran's assertions but found no physical evidence to support the assertions.  As such, the Board finds the wholly consistent objective medical evidence finding no ligament problems or laxity of the left knee significantly more probative than the Veteran's reports of his left knee giving out a couple of times over the appellate time period.  As such, a separate or higher rating under DC 5257 is not warranted.

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  

There is no evidence of record that any semilunar cartilage has been either displaced or removed.  As discussed, the Veteran had semilunar cartilage removed from his right knee during military service, but no removal of left knee meniscal cartilage during or after service.  The Board acknowledges that x-ray evidence shows chondrocalcinosis of the medial and lateral menisci; however, there is no indication that the condition has resulted in dislocated semilunar cartilage.  As such, while the Veteran has made inconsistent reports of locking of the left knee, he cannot receive a higher rating under DCs 5258 or 5259.  

Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, while the Veteran does complain of pain in the patella area, there is no evidence of patellar subluxation.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the left knee.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that during the December 2011 VA examination there was noted pain on repetitive motion, but that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of decreased motion on repetition due to fatigue, weakness, or lack of endurance.  While the Veteran has reported decreased endurance, objective medical evaluation has found no evidence of such.  Indeed, the Board finds it extremely significant that multiple examination and treatment records have noted normal lower extremity strength, as well as normal stance and gait.  Thus, despite the Veteran's reported problems associated with his left knee, he clearly is able to use the knee in close to a normal manner, to include duration of use, and, in fact, does so.  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in his current rating.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's left knee disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

 As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left knee disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee and hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee and hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, with respect to the left knee, the Veteran reports primarily pain, with intermittent giving way, decreased endurance, and locking.  As discussed above, the current 10 percent rating under DC 5010 is adequate to fully compensate the Veteran for his pain and limited motion.  As discussed above, the Board finds the objective medical evidence regarding the stability of the Veteran's knee of greater probative value than the Veteran's subjective reports of instability.  Thus, the Veteran's current schedular rating under DC 5010 is adequate to fully compensate him for his disability on appeal.

With respect to the hearing loss, the Veteran reports difficulty understanding speech in certain situations.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating greater than 10 percent for left knee degenerative arthritis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


